                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                    SOUTHERN DIVISION AT PIKEVILLE

SHERRY L. HELTON,                  )
                                   )
     Plaintiff,                    )
                                   )              Case No.
v.                                 )          7:18-cv-008-JMH
                                   )
NANCY C. BERRYHILL,                )                 JUDGMENT
ACTING COMMISSIONER OF SOCIAL      )
SECURITY,                          )
                                   )
     Defendant.                    )

                               ***
     In accordance with the Court’s Memorandum Order and Opinion

entered contemporaneously herewith, Rule 58 of the Federal Rules

of Civil Procedure, and pursuant to 42 U.S.C. § 405(g), IT IS

ORDERED as follows:

     (1)   The administrative decision of the Acting Commissioner

of Social Security is AFFIRMED and Judgment is entered in favor of

the Commissioner with respect to all issues raised herein;

     (2)   All deadlines and scheduled proceedings are CONTINUED

GENERALLY;

     (3)   All remaining claims for relief or pending motions are

DENIED AS MOOT;

     (4) This matter shall be DISMISSED AND STRICKEN FROM THE

ACTIVE DOCKET; and

     (5) This Order is FINAL AND APPEALABLE and THERE IS NO JUST

CAUSE FOR DELAY.
This the 14th day of November, 2018.
